 LA-Z-BOY CHAIR CO.La-Z-Boy Chair Company and International Societyof Skilled Trades, affiliated with American Crafts-men Association, Petitioner. Case 7-RC-14285March 14, 1978DECISION ON REVIEW AND ORDEROn May 31, 1977, the Regional Director for Region7 issued a Decision and Direction of Election in theabove-entitled proceeding in which he found that theEmployer's tool-and-die employees at its Monroe,Michigan, plant may be severed from the establishedproduction and maintenance bargaining unit. Ac-cordingly, he directed a self-determination electionamong those employees. Thereafter, in accordancewith Section 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Employer and the Intervenor, Local 416, UnitedFurniture Workers of America, AFL-CIO, filedtimely requests for review of the Regional Director'sdecision on the ground, inter alia, that, in concludingthat the tool-and-die employees were appropriate forseverance, the Regional Director departed fromofficially reported Board precedent.On June 24, 1977, the National Labor RelationsBoard by telegraphic order stayed the election whichthe Regional Director had scheduled for June 27.Thereafter, on July 1, the Board by telegraphic ordergranted the requests for review with respect to theappropriateness of severance of the requested unitand denied the requests for review in all otherrespects. Thereafter, the Employer filed a brief onreview.The Board has considered the entire record in thiscase with respect to the issue under review, includingthe brief on review, and makes the following find-ings:The Employer is a Michigan corporation engagedin the manufacture of reclining chairs and otherfurniture at various locations throughout the UnitedStates, including Monroe, Michigan, where it em-ploys approximately 540 production and mainte-nance employees in separate production and assem-bly buildings which are located about 2 miles apart.Since 1955 or 1956 the Intervenor has represented allof the Employer's production and maintenanceemployees in a single unit under a series of consecu-tive 3-year collective-bargaining agreements, the lastof which expired in June 1977. Petitioner seeks tosever from the bargaining unit 9 tool-and-die em-ployees who are physically employed in the produc-tion building, which houses a total of about 200employees. The tool-and-die employees are adminis-I Mallinckrodt Chemical Works, Uranium Division, 162 NLRB 387 (1966).2 Tool-and-die employees have additional opportunities for contact with235 NLRB No. 11tratively included in department VI, machine shoptool and die, along with such classifications asproduction maintenance, metal production, punchpress, fixture assembly, and metal painting.The Regional Director's decision to permit sever-ance of the tool-and-die employees is predicatedprimarily on his findings that the record evidencefails to establish either that they have become suchan integral part of the Employer's production processas to compel a finding that a separate unit would beinappropriate, or that the separate community ofinterest which they enjoy by reason of their skills andtraining has been submerged in the broader commu-nity of interest they share with other unit employees.The Employer and Intervenor, on the other hand,contend that their stable bargaining relationship ofmore than 20 years' duration, during which timetool-and-die employees have reaped benefits incommon with all unit employees and have receivedadequate representation of their separate interests,strongly supports their continued inclusion in theoverall production and maintenance unit. The Em-ployer and Intervenor particularly take issue with theRegional Director's placement of the burden of proofwith respect to the appropriateness of the requestedunit, notwithstanding the lengthy bargaining historyand the lack of evidence demonstrating Petitioner'sstatus as a traditional representative. In our view acareful weighing of the relevant factors, as set forthin the Board's Mallinckrodt decision,' requires rever-sal of the Regional Director's direction of theseverance election here.The facts, which are largely undisputed, show thattool-and-die employees are skilled craftsmen who usepersonally owned precision tools to fabricate andrepair dies, jigs, tools, and fixtures used in theEmployer's production process. They spend an esti-mated 95 percent of their time at workbenches withinthe separate and enclosed toolroom. While engagedin diemaking, they do not go into production areasexcept on infrequent occasions to test or install newlymade dies on punch presses. Their duties also includesharpening or repairing tools or dies. either in thetoolroom or on production machinery. This work isdone upon request of production personnel andaccounts for the majority of the tool-and-die employ-ees' work contacts with the production employees.2The seven diemakers primarily assigned to the dayshift report to the toolroom foreman, who formerlysupervised them exclusively but was recently givenadded supervisory responsibility over punch pressoperators; the other two sharpen and repair tools anddies on the afternoon shift and are supervised incommon with department VI employees by anproduction building employees with whom they share such facilities aslunchrooms, restrooms, timeclocks, and parking lots.77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDafternoon shift supervisor. All bargaining unit em-ployees share identical contractual benefits andworking conditions, except that tool-and-die makers,the highest paid plant employees,3earn a straighthourly wage rate plus time and a half for overtime,whereas all other department VI employees are paidon an incentive basis. Tool-and-die makers, like allunit employees, are covered by plantwide seniority,although they have had no occasion to exercise theirbumping rights because there have been no layoffsaffecting them. Similarly, despite contractual require-ments for plantwide job posting and bidding, be-cause the Employer has no tool-and-die apprentice-ship training program and requires that applicantsfor such positions have a minimum of 2 years ofexperience and pass an examination by the toolroomforeman, existing production employees have notprogressed to tool-and-die classifications.According to the evidence on the record, theEmployer and Intervenor have maintained a peace-ful bargaining relationship for approximately 22years with the exception of a strike in 1971 whichlasted for about 4 months. One of the tool-and-diemakers served the Intervenor as a department stew-ard and as a member of its bargaining committee in1974, and another served on the 1962 contractnegotiating committee. There is neither evidence thatany other union positions were held by tool-and-dieemployees nor any indication that they were exclud-ed from office or access to its grievance procedure.The only specific testimony relating to employeedissatisfaction referred to an incident in March 1976,when several tool-and-die employees made a directrequest of the Employer for a 50-cent-per-hour meritincrease for their job classification, with the resultthat the Employer subsequently sought and receivedapproval from the Intervenor for such an increase, inaccordance with the then existing contractual re-quirement of prior union clearance and approval ofcontemplated merit increases. It is unclear on therecord whether the said merit increase, which wasapplied to certain other unit classifications also, wasrelated to earlier discussions between the Employerand Intervenor. There is testimony by the Employerthat its tool-and-die wages are higher than those ofseveral area employers with the exception of one inthe automotive industry. Finally, there is no evidencepresented with respect to the qualifications of thePetitioner to represent tool-and-die employees. How-3 Although the Petitioner asserts that employees working on theincentive basis can earn more for 40 hours of work, the record indicates mattool-and-die employees work a substantial amount of overtime and are infact the highest paid plant employees.4 While there is evidence that at least one tool-and-die maker wasengaged, at the time of the hearing herein, directly in the production of aparticular part for only approximately 10 beds which did not warrant thefabrication of a special die therefor, it appears that such involvement bytool-and-die workers in production functions is relatively rare.ever, the Regional Director, noting a lack of evidenceon this point, took official notice of the fact that thePetitioner has for many years held itself out as anorganization seeking to organize and represent theinterests of tool-and-die makers.From the foregoing, and our review of the recordas a whole, we conclude that it will not effectuate thepurposes of the Act to permit the disruption of theexisting production and maintenance unit by direct-ing an election for the separate representation of thetool-and-die employees. Thus, even assuming, ar-guendo, as found by the Regional Director, evidenti-ary support for such factors as separate duties, worklocation, and supervision of diemakers and their lackof job interchange, we would nevertheless concludethat such considerations are outweighed on thisrecord by the interests in favor of maintainingindustrial stability and uninterrupted operations.For, as shown by the undisputed evidence, inclusionof the tool-and-die employees in the establishedbargaining unit has produced substantial labor rela-tions stability for more than 20 years while, at thesame time, according them the full benefits ofcollective bargaining, including higher wages com-mensurate with their greater skills and training. Wecannot subscribe to the Regional Director's down-grading the value to tool-and-die employees ofseniority rights obtained from bargaining simplybecause, in the case of job-bumping due to layoffs,they have not had to exercise such rights heretofore.Neither do their nonproduction-type job duties4northeir minimal work contacts with other employees, asnoted by the Regional Director, in our view diminishthe vital role of tool-and-die employees in theEmployer's production process. Rather, it seemsevident from the record that the Employer's produc-tion process is functionally dependent upon the workof tool-and-die employees whose primary job is toassure that new and used dies and tools needed forproduction are available and in proper workingorder.5We attach some significance to the fact thattheir department, department VI, includes employeesin other classifications, and there is, as indicated,some overlapping of supervision.We further find, contrary to the Regional Director,no evidentiary support for severance based on theIntervenor's alleged inadequate representation. Thus,not only is there no indication on the record thattool-and-die employees were precluded from activeI The lack of showing here that the Employer contracts out anydiemaking or repair work clearly distinguishes this case from Eaton Yale &Towne, Inc., 191 NLRB 217 (1971), and Buddy L Corporation, 167 NLRB808 (1967), cases of toolmaker severance relied on by the Regional Directorin which production was shown not to be dependent upon them because theemployers therein purchased tools and dies entirely or partially from outsidesources.78 LA-Z-BOY CHAIR CO.participation in the Intervenor's affairs, but rather,the disclosure of their highly paid status in theEmployer's plant and its vicinity; their degree ofparticipation, particularly in contract negotiations,beyond their numerical proportion in the unit; andthe Intervenor's acquiescence, if not initiation, oftheir March 1976 merit increase negate rather thansupport the assertion that their special interests wereneglected by the Intervenor.6Moreover, it is notedthat the Regional Director's recitation of the Peti-tioner's unsuccessful efforts to represent tool-and-diemakers in the past does not affirmatively establish itsqualifications as a traditional representative or itsability to deal with their special needs.For all of the above reasons, we believe that theinterests to be served by maintaining the establishedbargaining unit outweigh any interests that may beserved by affording the tool-and-die employees anopportunity to change their mode of representation.Accordingly, we find that the unit sought by thePetitioner is not now appropriate, and we shalldismiss the petition.ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.CHAIRMAN FANNING and MEMBER MURPHY dissent-ing:The Regional Director directed a craft severanceelection for the Employer's tool-and-die employees.The majority now reverses the Regional Director, wedissent.Using personally owned, specialized precisiontools, the Employer's nine tool-and-die employees,each with at least 2 years' experience at the tradeprior to hire, build and repair dies, jigs, tools, andfixtures. At least seven of the nine are alwaysworking exclusively at building new dies. In buildingnew dies, the tool-and-die employees work from aprint of the part to be stamped and the die to be8 Jay Kay Metal Specialties Corp., 163 NLRB 719 (1967), and Buddy LCorporation, supra., cited by the Regional Director, are inapplicable to theinstant case because the Board's severance of toolmakers therein waspredicated in part upon the fact that they had a history of conducting theirown negotiations and prosecuting their own grievances outside the overallmade. Any problems encountered in building a newdie are discussed with the engineer who designed it.Collectively, the nine tool-and-die employees spend95 percent of their time working within the toolroom,which is separated from the other production areasand enclosed. They occasionally enter other areas totest newly built dies or to repair a die or replace adrill fixture or jig. Until very recently, the seven tool-and-die employees assigned to the day shift wereseparately supervised. No production employee hasever transferred into the toolroom, and no toolroomemployee has ever exercised his bumping rights tomove into a production and maintenance job. Thetool-and-die employees are also the Employer'shighest paid employees.Since 1956, when the first of a series of 3-yearcontracts between the Employer and the Intervenorwas negotiated, there have been only two occasionswhen an employee from the toolroom has served onthe Intervenor's bargaining committee. Both times,this was done on an ad hoc basis. The toolroom is notrepresented by its own steward. It is also noteworthythat, when several of the tool-and-die employeesrecently decided they wanted a merit increase, theywent directly to the Employer to ask for it, ratherthan go through the Intervenor.The nine tool-and-die employees are clearly skilledcraftsmen who perform craftwork. They do notparticipate directly in the Employer's productionprocess. The degree of integration that does existbetween their work and the production process iscertainly not substantial; it does not erase their craftstatus. Further, there is nothing here that shows thebargaining history has contributed to a strengtheningof the toolroom employees' ties and interests withthose of the other unit employees. We would find thetool-and-die employees share a community of inter-ests among themselves separate and distinct from thecommunity of interests they share with the otheremployees in the existing unit.7We would thereforeaffirm the Regional Director.bargaining and contractual unit framework from which they were requestingseverance.I See Eaton Yale & Towne, Inc., 191 NLRB 217; Buddy L Corporation.167 NLRB 808; and Jay Kay Metal Specialties Corp., 163 NLRB 719.79